Case 3:19-mc-80005-SK Document 12-1 Filed 04/09/19 Page 1 of 2

EXHIBIT A
Case 3:19-mc-80005-SK Document 12-1 Filed 04/09/19 Page 2 of 2

€ CO O@ Dittpsywew.reddit.come nye

reddit % cee *

HE TAU TH HUTS

 

Posts

uew sory A HOT ~

  

Poste Mes Mzvis Tlowe my hondogs burntand crispy 2 d=: ars

a

 

Posted by amy. fh? 22 nous age

 

ex

 

 

 

 

x 8
% Vexjw
34.1k 303
Members Free Hinds

The Internet's most comprehensive
resource for ex-Jehovah's Witnesses, a
community for support, recovery and a few
laughs along the way.

Lew Uae t

ADVERTISEMENT

 
